                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                                  NORTHERN DISTRICT OF CALIFORNIA

                                   5
                                         CIARA NEWTON,
                                   6                                                        Case No. 17-cv-3961 YGR
                                                         Plaintiff,
                                   7
                                                   v.                                       AMENDED
                                   8                                                        PRETRIAL ORDER NO. 2 RE:
                                         EQUILON ENTERPRISES LLC, DBA SHELL                 MOTIONS IN LIMINE
                                   9     OIL PRODUCTS US,
                                  10                     Defendant.

                                  11

                                  12          The parties filed their motions in limine on September 28, 2018 (Dkt. Nos. 136, 137, 138,
Northern District of California
 United States District Court




                                  13   139, 140, 141, 142, 143, 144, 146, 147, 148, 150) and the Court heard arguments on November
                                  14   30, 2018. In addition, the parties filed supplemental briefing addressed to certain issues raised at
                                  15   the hearing. (Dkt. Nos. 205, 207.) Based on the filings in support and opposition thereto, and the
                                  16   arguments of the parties, the Court ORDERS as follows:
                                  17          Plaintiff’s Motions In Limine
                                  18          Plaintiff’s Motions In Limine Nos. 1-3 (Dkt. Nos. 142, 148, 150), to exclude percipient
                                  19   expert testimony by Cameron Curran, Jeffrey Fischer, and Richard Metcalf, respectively, are
                                  20   DENIED WITHOUT PREJUDICE to raising a more specific objection to testimony lacking in
                                  21   foundation. The witnesses are percipient witnesses and may testify as to the events in which they
                                  22   participated personally. However, none of these witnesses may not offer opinions based on facts
                                  23   as to which he lacks personal knowledge. Further, they may not use their specialized expertise to
                                  24   render an opinion independent from their percipient knowledge.
                                  25          Defendant’s Motions In Limine
                                  26          1.        Defendant’s Motion in Limine No. 1 (Dkt. No. 136) to Exclude Evidence of Events
                                  27   at the Martinez Refinery After Plaintiff's September 28, 2016 Termination is DENIED AS
                                  28   STIPULATED and accordingly evidence of investigations that took place after September 28, 2016
                                   1   is excluded. The parties have stipulated that the post-termination union investigation conducted

                                   2   by Ray Jones and Chris Palacio, and Shell's post-termination interviews with supervisors and male

                                   3   operators in Newton’s unit will be excluded. (Dkt. No. 207 at 2:5-7.) Based upon the proffer

                                   4   submitted with respect to the basis for anticipated testimony by Ray Jones, the Court DENIES the

                                   5   motion to exclude Jones’ testimony regarding: (a) the hiring process for the 2016 operator class;

                                   6   (b) opinions formed as a result of the August 2, 2016 meeting; and (3) his participation and

                                   7   opinions based upon the September 28, 2016 meeting.

                                   8          2.      On defendant’s Motion in Limine No. 2 (Dkt. No. 137) to exclude testimony by

                                   9   Sheila Babot and any reference to litigation she has filed against defendant, the Court RESERVES

                                  10   its ruling. Plaintiff has indicated that she would call Ms. Babot as a rebuttal witness. Plaintiff is

                                  11   directed to file a proffer regarding Ms. Babot’s testimony by Monday, December 10, 2018.

                                  12          3.      Defendant’s Motion in Limine No. 3 (Dkt. No. 138) regarding parent entities is
Northern District of California
 United States District Court




                                  13   DENIED AS WITHDRAWN by defendant at the hearing.

                                  14          4.      Defendant’s Motion in Limine No. 4 was resolved prior to the conference and

                                  15   withdrawn.

                                  16          5.      Defendant’s Motion in Limine No. 5 (Dkt. No. 139) to exclude evidence of gender-

                                  17   neutral coarse speech is DENIED.

                                  18          6.      Defendant’s Motion in Limine No. 6 (Dkt. No. 140) to exclude direct or indirect

                                  19   evidence or mention of pretrial proceedings, prior rulings, and litigation techniques or tactics is

                                  20   DENIED AS STIPULATED. Such matters and evidence are excluded.

                                  21          7.      Defendant’s Motion in Limine No. 7 (Dkt. No. 141) to exclude all references to

                                  22   other suits or administrative actions is DENIED AS STIPULATED. Such matters and evidence are

                                  23   excluded.

                                  24          8.      Defendant’s Motion in Limine No. 8 (Dkt. No. 143) to exclude opinion evidence

                                  25   regarding justification for plaintiff's termination or her but-for tenure at Equilon, is DENIED as to

                                  26   Michael Joyce; defendant may cross-examine him regarding any opinions.

                                  27          With respect to Nora Ostrofe the motion is GRANTED to the extent Ostrofe would seek to

                                  28   rely on statements of opinion regarding plaintiff’s qualifications and performance within Ostrofe’s
                                                                                          2
                                   1   report. However, plaintiff can reference testimony already in evidence to establish the foundation

                                   2   for Ostrofe’s opinions concerning projections for future wage loss.

                                   3           With respect to Ray Jones, based upon the proffer at Dkt. No. 207, the motion is DENIED.

                                   4           9.      Defendant’s Motion in Limine No. 9 (Dkt. No. 144) to exclude statistical evidence

                                   5   regarding the composition of the probationary class is DENIED.

                                   6           10.     Defendant’s Motion in Limine No. 10 (Dkt. No. 146) to exclude speculative

                                   7   testimony regarding conduct and treatment of others is DENIED WITHOUT PREJUDICE as

                                   8   overbroad. To the extent the motion is directed at testimony of Ray Jones, the Court has ruled that

                                   9   he may testify consistent with the proffer as stated herein with respect to Defendant’s Motion in

                                  10   Limine No. 1.

                                  11           11.     Defendant’s Motion in Limine No. 11 (Dkt. No. 147) to exclude evidence of

                                  12   misconduct not suffered or witnessed by plaintiff is DENIED WITHOUT PREJUDICE as overbroad;
Northern District of California
 United States District Court




                                  13   defendant may offer more specific objections in advance of plaintiff’s testimony, if necessary. To

                                  14   the extent this motion is directed at testimony by Sheila Babot, plaintiff has indicated Ms. Babot

                                  15   will testify in rebuttal only and, as stated above, plaintiff is directed to submit a proffer on the

                                  16   testimony she would offer in rebuttal.

                                  17           IT IS SO ORDERED.

                                  18   Dated: December 5, 2018

                                  19                                                     ______________________________________
                                                                                               YVONNE GONZALEZ ROGERS
                                  20                                                      UNITED STATES DISTRICT COURT JUDGE
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           3
